               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION


CHRISTINA A. WALKER
                                                                        PLAINTIFF


v.                              4:18cv00856-SWW-JJV


ANDREW SAUL, Commissioner,
Social Security Administration,                                      DEFENDANT

                                  JUDGMENT

      Pursuant to the Order filed in this matter this date, it is Considered, Ordered

and Adjudged that the decision of the Commissioner is reversed and remanded for

action consistent with the opinion in this case. This is a “sentence four” remand

within the meaning of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89

(1991).

      IT IS SO ORDERED this 2nd day of August 2019.



                                /s/Susan Webber Wright
                                UNITED STATES DISTRICT JUDGE
